UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 15, 2011 HAMPSHIRE GROUP, LIMITED (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-20201 (Commission File Number) 06-0967107 (I.R.S. Employer Identification No.) 114 W. 41st Street, New York, New York (Address of principal executive offices) (Zip code) (212) 840-5666 (Registrant’s telephone number including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 15, 2011, Hampshire Group, Limited (the “Company”) released its earnings for the fiscal quarter ended October 1, 2011. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release of Hampshire Group, Limited dated November 15, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAMPSHIRE GROUP, LIMITED By: /s/ Maura M. Langley Name: Maura M. Langley Title: Chief Financial Officer Dated: November 21, 2011
